DETAILED ACTION
This Office Action is with regard to the most recent papers filed 2/22/2022.

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that 3GPP does not disclose or suggest updating the event subscription (that was created through a second request).  However, as can be seen in the use of different types of HTTP requests to update subscriptions was known in the art (Rauschenback: Paragraph [063]).  Thus, the claims stand rejected for the reasons provided below.
It should also be noted that, as presented in the Applicant submitted European search report, submitted 12/15/2021, an unsubscribe function (3GPP: section 5.5.2.3.2 on pages 40-41) can also be considered an update to a subscription that was created with a previous request, where under this interpretation, 3GPP could be considered to teach claim 1 in its entirety (where the instant rejection addresses the update as using a PATCH request to provide a better ground of rejection for claim 3.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18, 20, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over “3GPP TS 29.503 V15.2.1” Published 12-2018 (3GPP) in view of WO 2019/027480 (Rauschenbach).
With regard to claim 1, 3GPP discloses a method at a first network function node, comprising: 

sending a first response including an updating result to the second network function node (3GPP: Page 40, Section 5.5.2.2.2.).
3GPP does not disclose expressly, but Rauschenbach teaches that the first request is for updating the event subscription (Rosenbach: Paragraph [063].  In Rauschenbach, different HTTP requests, including a patch request, can be used to update a subscription, where 3GPP provides details o of a patch request (3GPP: Page 80, Table.  The PATCH request can be used to make updates to existing resources, where this method applied to other types of resources (e.g. subscriptions to event notifications) would result in a PATCH (update) request being sent to update an existing event notification subscription.).).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to allow for updating an event subscription, such as by using a PATCH request, to reduce the burden associated with making changes to events to which a node is subscribed, such that the entire subscription would not have to be remade, but instead only the changes to an existing subscription would be able to be provided, which would reduce the processing required for such an update and would decrease the size of the messages required to change events to which a node is 

With regard to claim 2, 3GPP teaches wherein updating the event subscription comprises at least one of: adding a new monitoring event into the event subscription, removing a monitoring event from the event subscription, updating an attribute of a monitoring event in the event subscription, updating expiry time of an event reporting option for the event subscription, and updating a max number of reports of the event reporting option (3GPP: Page 80, Table.  The update would serve to make some change to the resource (monitoring event), which would at least change some attribute of a monitoring event.).

With regard to claim 3, 3GPP teaches wherein the first request is a Hyper Text Transfer Protocol (HTTP) PATCH or PUT request; and/or the updating result comprises a first HTTP status code (Rosenbach: Paragraph [063] and 3GPP: Page 80, Table and Page 40, Section 5.5.2.2.2.  The request would at least be a PATCH request, and the response would provide some status of the action.).

With regard to claim 4, 3GPP teaches wherein the first HTTP status code comprises one of: 200 OK, 204 No Content, 403 Forbidden, and 404 Not Found (3GPP: Page 42, Section 5.6.2.2.2 and Page 40, Section 5.5.2.2.2.  The responses to the disclosed POST includes 404 and 403, and a possible request for a PATCH is 204.).

With regard to claim 5, 3GPP teaches wherein when the updating of the event subscription is successful, the first HTTP status code is set as 200 OK or 204 No Content, when the event subscription 

With regard to claim 6, 3GPP teaches wherein the first request includes a user equipment identity representing a single user equipment (UE) or a group of UEs or any UE, and a subscription identity identifying the event subscription (3GPP: Page 40, Section 5.5.2.2.2 and Page 42, Section 5.6.2.2.2.  The request includes at least a UE Identifier, and a PATCH request would identify the event subscription for modification.).

With regard to claim 7, 3GPP teaches wherein the first response further includes the updated event subscription or error information (3GPP: Page 40, Section 5.5.2.2.2.

With regard to claim 9, 3GPP teaches wherein the second request is a Hyper Text Transfer Protocol (HTTP) POST request and the creating result comprises a second HTTP status code (3GPP: Page 40, Section 5.5.2.2.2).

With regard to claim 11, 3GPP teaches wherein the first network function node comprises Unified Data Management (UDM); and/or the second network function node comprises a network exposure node (3GPP: Page 20, Section 5.2.2.10 and Page 40, Section 5.5.2.2.2.  The NF service customer can be a network exposure function (NEF), which sends the request to a UDM.).

With regard to claims 23-24, the instant claims are similar to claims 1 and 6, and are rejected for similar reasons.

With regard to claims 12-18, 20, 22, and 25-26, the instant claims are similar to claims 1-7, 9, and 11, and are rejected for similar reasons (where claims 1-8, 9, and 11 are from the perspective of the first node, while claims 12-18, 20, 22, and 25-26 are from the perspective of the second node with the same functions recited.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444